Title: To James Madison from William C. C. Claiborne, 16 July 1807
From: Claiborne, William C. C.
To: Madison, James



Sir,
New Orleans, July 16th. 1807.

An event has happened here, which has occasioned some agitation in the public mind.
The Gun Boats on this Station are anchored in the Mississippi, opposite to New Orleans, and near to the Western shore; On the 4th. of July, a Citizen (a Planter) in the vicinity, was correcting his female slave, whose cries being heard by the officers and Crew of the Gun Boats, three of the young officers accompanied by a few Sailors entered the Citizens enclosure, and released perforce his slave; The Planter is of respectable standing in this society, and many of his acquaintances feel equally indignant with himself, at this improper interference.  The officers declare themselves to have been alone actuated, by a feeling of humanity, and that the slave was undergoing a cruel chastisement; The Citizen denies this allegation, and the Planters generally, think that the interference of the officers & crew may tend to produce insubordination among their slaves, and that it is expedient to punish with all the severity of the Law, the Actors in this Scene; The business has of course been brought before one of our Tribunals of Justice, and the paper inclosed will furnish you with a Copy of the Judges Charge on the occasion.
There are persons, who were desirous of assimilating this late transaction, to the military arrests of last winter; and who complain much of Military Despotism, probably with a view of exciting tumult and disorder; But the public mind was speedily calmed, and the affair will take the course, which Law and Justice shall prescribe.
I have the pleasure to inform you, that I am entirely recovered of my late Indisposition.  I have the honor to be Sir, with great respect yo: hble servt.

William C. C. Claiborne

